DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “a being mixed” does not make sense.  The “a” should possibly be “are”?  Applicants point to paragraph 0105 to provide support for this limitation.  The mixture is mixed in rotating drum 181 while being humidified by humidifier 234 before the accumulation step.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3112513 (Murayama et al) in view of Oguchi et al (2019/0270220) and Kemper et al (2019/0352851).

Murayama et al disclose a process which includes a mixing step of mixing fiber and binder (paragraphs 0041 and 0045), an accumulating step to form a web (paragraphs 0053- 0056), a humidifying step of adding water to the web (paragraph 0058) and a forming step of heating and pressurizing (paragraph 0059). The powder binder has a preferred average particle size of 1-20 um (paragraph 0047). The binders (paragraph 0046) of Murayama et al do not bind the particles by the fibers by addition of water. The binder content in the web is 13 mass % (paragraph 0101, 15 parts binder/(15 parts binder + 100 parts fiber) X 100% = 13%).
	Oguchi et al disclose a process which includes a mixing step of mixing fiber and binder (paragraphs 0080-0081), a humidifying step while the mixture is mixed (paragraphs 0091-0092 and 0123), an accumulating step to form a web (paragraphs 0093-0093), a humidifying step of adding water to the web (paragraphs 0124 and 0160), and a forming step of heating and pressurizing (paragraphs 0107-0108).
	It would have been obvious to one of ordinary skill in the art to add a humidifying step before the accumulating step in the method of Murayama et al because in order to eliminate static electricity  that would cause the fibers to stick to the apparatus as taught by Oguchi et al (paragraph 0197).
Kemper et al disclose a process of mixing fiber and binder, accumulating the mixture into a web, humidifying with steam or water, and forming with heat and pressure. See paragraphs 0026, 0027, 0031-0035, and 0062. Kemper et al use a starch as binder which is activated by addition of water (paragraph 0032).
Murayama et al, Oguchi et al and Kemper et al teach a mixing step, accumulating step, humidifying step and forming step. It would have been obvious to one of ordinary skill in the art to use a starch binder in the combined process of Murayama et al and Oguchi et al because this binder is used in the same type of process as Murayama et al and Oguchi et al as evidenced by Kemper et al.
As to claim 4, humidifying so that the web has a moisture content in the range of 7-50 mass % would have been obvious to one of ordinary skill in the art as Kemper et al teaches to have the moisture content be less than 40% (paragraph 0022).
As to claim 6, neither reference discloses a temperature range for the heating.  However, one of ordinary skill in the art can easily determine the range through optimization of the process parameter.

Response to Amendment
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive. Applicants’ argument is that the newly added first humidifying step is not obvious from Murayama et al or Kemper et al.   A new ground of rejection rendering this limitation obvious is set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754